            CaseApplication
   AO 106A (08/18) 2:21-mj-02170-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    04/30/21
                                                                                    Means             Page
                                                                                          (USAO Rev. 12/20)   1 of 42 Page ID #:1


                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                                         Districtofof
                                                                                    California

                     In the Matter of the Search of                           )
             (Briefly describe the property to be searched or identify the    )
                             person by name and address)                      )      Case No. 21-mj-2170
       Storage unit 386, located at Life Storage, 801 East                    )
       Commercial Street, Los Angeles, California 90012,                      )
       as more fully described in Attachment A-1                              )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A-1
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                          Offense Description
          21 U.S.C. § 841(a)(1)                 Possession with Intent to Distribute Controlled Substances
          21 U.S.C. § 846                       Conspiracy and Attempt to Distribute Controlled Substances
          18 U.S.C. § 924(c)                    Carrying a Firearm During and in Relation to, and Possessing a
                                                Firearm in Furtherance of, a Drug Trafficking Crime
          18 U.S.C. § 922(g)                    Felon in Possession of a Firearm and Ammunition
             The application is based on these facts:
                   See attached Affidavit
                     Continued on the attached sheet.
                                                                                          /s/ Michael F. Sier
                                                                                                     Applicant’s signature
                                                                                  Michael F. Sier, DEA Special Agent
                                                                                                     Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                     Judge’s signature
City and state: Los Angeles, CA                                                   The Honorable Michael R. Wilner
                                                                                                     Printed name and title
AUSA: Andrew M. Roach (213-894-0306)
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 2 of 42 Page ID #:2



                            ATTACHMENT A-1

PREMISES TO BE SEARCHED

     The premises of storage unit 386, located at Life Storage,

801 East Commercial Street, Los Angeles, California 90012

(“SUBJECT PREMISES 1”).     The unit is believed to approximately

10 feet by 20 feet in dimension and is believed to be rented by

Rickey Harger.




                                       i
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 3 of 42 Page ID #:3




                              ATTACHMENT B

I. ITEMS TO BE SEIZED

           The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 21 U.S.C.

§ 841(a)(1) (Possession with Intent to Distribute Controlled

Substances), 21 U.S.C. § 846 (Conspiracy and Attempt to

Distribute Controlled Substances), 18 U.S.C. § 924(c) (Carrying

a Firearm During and in Relation to, and Possessing a Firearm in

Furtherance of, a Drug Trafficking Crime), and 18 U.S.C.

§   922(g) (Felon in Possession of a Firearm and Ammunition) (the

“Subject Offenses”), namely:
           a.   Any controlled substance, controlled substance

analogue, or listed chemical;

           b.   Items and paraphernalia for the manufacturing,

distributing, packaging, sale, or weighing of controlled

substances, including scales and other weighing devices, plastic

baggies, food saver sealing devices, heat sealing devices,

balloons, packaging materials, containers, and money counters;

           c.   Firearms and ammunition;

           d.   Items used in the packaging of currency for

consolidation and transportation, such as money-counting

machines, money wrappers, carbon paper, rubber bands, duct tape

or wrapping tape, plastic wrap or shrink wrap, and plastic

sealing machines;

           e.   United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks,



                                      iii
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 4 of 42 Page ID #:4



traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and data, records,

documents, or information (including electronic mail, messages

over applications and social media, and photographs) pertaining

to, obtaining, possessing, using, applications for, or

transferring money over $1,000, such as bank account records,

cryptocurrency records and accounts;

          f.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply of

controlled substances, or drug customers, including calendars,

address books, telephone or other contact lists, pay/owe

records, distribution or customer lists, correspondence,

receipts, records, and documents noting price, quantities,

and/or times when drugs were bought, sold, or otherwise

distributed, whether contained in hard copy correspondence,

notes, emails, text messages, photographs, videos (including

items stored on digital devices), or otherwise;

          g.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          h.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written



                                      iv
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 5 of 42 Page ID #:5



communications sent to or received from any of the digital

devices and which relate to the above-named violations;

          i.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

          j.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of drugs, firearms, or

ammunition;

          k.    Contents of any calendar or date book;

          l.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations;

          m.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

          n.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,



                                       v
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 6 of 42 Page ID #:6



browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.




                                      vi
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 7 of 42 Page ID #:7



           As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

           As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)

           In searching digital devices (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or



                                      vii
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 8 of 42 Page ID #:8



seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.         The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

          b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.




                                     viii
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 9 of 42 Page ID #:9



          c.    The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

          f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

          g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.




                                      ix
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 10 of 42 Page ID #:10



           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

           The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.
           In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;



                                        x
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 11 of 42 Page ID #:11



           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.
           The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                       xi
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 12 of 42 Page ID #:12



                                AFFIDAVIT

      I, Michael F. Sier, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT

           This affidavit is made in support of an application

for a warrant to search:

           a.    The premises of storage unit 386, located at Life

Storage, 801 East Commercial Street, Los Angeles, California

90012 (“SUBJECT PREMISES 1”), which is believed to be RICKEY

HARGER’S (“HARGER”) storage unit, as more fully described in

Attachment A-1; and

           b.    The premises of storage unit 327, located at Life

Storage, 801 East Commercial Street, Los Angeles, California

90012 (“SUBJECT PREMISES 2”), which is believed to be BUDDY

FRANCIS DOUGLAS’s (“DOUGLAS”) storage unit, as more fully

described in Attachment A-2.
           The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of

21 U.S.C. § 841(a)(1) (Possession with Intent to Distribute

Controlled Substances), 21 U.S.C. § 846 (Conspiracy and Attempt

to Distribute Controlled Substances), 18 U.S.C. § 924(c)

(Carrying a Firearm During and in Relation to, and Possessing a

Firearm in Furtherance of, a Drug Trafficking Crime), and

18 U.S.C. § 922(g) (Felon in Possession of a Firearm and

Ammunition) (the “Subject Offenses”), as described more fully in

Attachment B.    Attachments A-1 and A-2 are incorporated herein

by reference.
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 13 of 42 Page ID #:13



           The facts set forth in this affidavit are based upon

my training and experience and information obtained from various

law enforcement personnel and witnesses.         This affidavit is

intended to show merely that there is sufficient probable cause

for the requested search warrants and does not purport to set

forth all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.
                       II. BACKGROUND OF AFFIANT

           I am a Special Agent of the United States Drug

Enforcement Administration (“DEA”).         I have been employed as a

Special Agent with the DEA since September of 2012 and am

currently assigned to the Los Angeles Field Division, Sensitive

Investigations Unit.     I attended approximately four-and-a-half

months of training at the DEA Training Academy in Quantico,

Virginia starting in May 2012, where I received training in

criminal law and procedure, surveillance operations, search

warrant and report writing, undercover operations, confidential

source management, money laundering and asset forfeiture, and

specialized training concerning crimes in violations of the

Controlled Substances Act contained within Title 21 of the

United States Code and criminal conspiracies involving the

smuggling and distribution of narcotics and dangerous drugs.

Based on my training and experience, I am familiar with

narcotics traffickers’ methods of operation, including the

distribution, storage, and transportation of narcotics and the



                                        2
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 14 of 42 Page ID #:14



collection of monetary proceeds of narcotics trafficking.           I am

familiar with the unlawful importation, possession with the

intent to distribute, and distribution of controlled substances,

as well as the related monetary transactions involving the

proceeds of specified unlawful activities, and conspiracies

associated with criminal narcotics.         I have also received

training on, and worked on several investigations involving,

narcotics-related money laundering organizations.

           In conducting major narcotics and money laundering

investigations, I have become aware of many techniques utilized

by narcotics traffickers and money launderers.          I have learned

that these individuals utilize various tactics to avoid

detection and/or apprehension by law enforcement officials.

Techniques used by members of these organizations include the

use of multiple locations, utilizations of numerous co-

conspirators, the use of pagers, pay telephones, cellular

telephones, cellular phone applications and software, and the

use of hidden compartments in vehicles.

                    III. SUMMARY OF PROBABLE CAUSE

           Since December 2019, Santa Monica Police Department

(“SMPD”), Special Investigations Unit, has been investigating

BUDDY FRANCIS DOUGLAS (“DOUGLAS”), a convicted felon and

suspected dealer of large quantities of heroin, methamphetamine,

cocaine, and fentanyl in Los Angeles.         As part of the

investigation, in January 2020, a confidential source working

with SMPD—-Confidential Source 1 (“CS 1”)--purchased fentanyl

from DOUGLAS at an apartment in downtown Los Angeles, which



                                        3
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 15 of 42 Page ID #:15



DOUGLAS was using as a place of operations for his drug

business.    Following that purchase, CS-1 visited DOUGLAS at this

drug house and another drug house controlled by DOUGLAS in

Hollywood on multiple occasions.       During these visits, CS-1

observed DOUGLAS and his associates dealing in kilogram-

quantities of drugs at both locations.

            In February 2020, local law enforcement executed a

state search warrant at the Hollywood Apartment.          DOUGLAS,

HARGER, and several other individuals were arrested during the

search.   Officers seized approximately 18 pounds of

methamphetamine, a kilogram of cocaine, a kilogram of heroin,

and a kilogram of fentanyl, in addition to three handguns and

$12,000 in cash.     The Los Angeles District Attorney’s Office

ultimately declined to file charges against DOUGLAS, HARGER, or

the other individuals.
            Following the search on the Hollywood Apartment, CS-1

continued to communicate with DOUGLAS and learned that DOUGLAS

was still selling drugs.      DOUGLAS had changed his behavior

following the search on the Hollywood Apartment and had

relocated his operations to a new drug house in downtown Los

Angeles, located at 560 South Main Street, Apartment 10S, Los

Angeles, California 90013 (the “Main Street Apartment”), in an

apparent attempt to keep his drug business separate from

DOUGLAS’s actual residence, located at 625 North 4th Street,

Montebello, California 90640 (“DOUGLAS’S Home”).          CS-1 also

learned that DOUGLAS would no longer handle final delivery of

drugs, leaving that to HARGER or others.



                                        4
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 16 of 42 Page ID #:16



           On November 17, 2020, at SMPD’s direction, CS-1

negotiated the purchase of two ounces of methamphetamine from

HARGER and DOUGLAS for the next day at the Main Street

Apartment.    The following day, CS-1 met a different one of

DOUGLAS’s associates, GILBERTO SAMUEL CASTRO (“CASTRO”), at the

Main Street Apartment.      During their initial encounter, CASTRO

pointed a firearm at CS-1 and questioned CS-1 about his bona

fides as they were discussing price.        Ultimately, CASTRO calmed

down and provided CS-1 with two ounces of suspected

methamphetamine.
           Moreover, in addition to the controlled buy, CS-1 and

a second confidential source—-Confidential Source 2 (“CS-2”)—-

observed drugs at the Main Street Apartment on multiple

occasions between October and November 2020.

           On February 23, 2021, the Honorable Jacqueline

Chooljian issued federal search warrants for the Main Street

Apartment, DOUGLAS’S Home, and two cars belonging to DOUGLAS.

See Case Nos. 21-MJ-899, 901, 902, and 903.

           On February 24, 2021, agents executed the search

warrants at the Main Street Apartment, DOUGLAS’S Home, and on

DOUGLAS’s vehicles.

           During the search of the Main Street Apartment, agents

found gram quantities of various drugs.        No one was present

during the search.     Agents later learned information that caused

them to believe that the occupant(s) moved out following a

reported gunshot at the apartment a few days before the search.




                                        5
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 17 of 42 Page ID #:17



           During the search at DOUGLAS’S Home, agents found

a.32-caliber, Walther 32 PPK semi-automatic handgun in a

handbag.   Inside the handbag and along with the handgun, agents

found a fully-loaded magazine with .32 ammunition and a plastic

container of .22 caliber ammunition.        Agents also found $20,193

in cash in the same room where the gun and ammunition was

located.   During the search, DOUGLAS’s wife and minor son said

the gun was DOUGLAS’s, however, DOUGLAS stated that he got the

gun for his wife for her protection.
           DOUGLAS was subsequently arrested and charged on a

complaint alleging a violation of 18 U.S.C. § 922(g) (Felon in

Possession of a Firearm).      See Case No. 2:21-CR-00110-SB.

DOUGLAS was ordered detained.

           As part of the ongoing investigation, I reviewed

recorded jail calls between DOUGLAS and HARGER from between

March 3 and March 21, 2021.      During those jail calls, DOUGLAS

and HARGER discussed the collection of suspected drug debts and

also referenced storage units, the SUBJECT PREMISES, that were

located near the Metropolitan Detention Center (“MDC”).

           My subsequent investigation determined that HARGER and

DOUGLAS rented two storage units, the SUBJECT PREMISES, near

MDC, which appear to be associated with drug sale activity.

                    IV. STATEMENT OF PROBABLE CAUSE

           Based on my review of law enforcement reports, my

conversations with other law enforcement officers, and my own

participation in the investigation, I know the following:




                                        6
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 18 of 42 Page ID #:18



    A.     SMPD’s Initial Investigation into DOUGLAS

            In mid-December 2019, an individual in custody offered

to provide SMPD with information regarding a local drug dealer

in exchange for consideration of the reduction of criminal

charges.    The individual agreed to cooperate with law

enforcement and was subsequently signed up as a confidential

source, Confidential Source 1 (“CS-1”). 1       CS-1 provided the name

and phone number of DOUGLAS, who CS-1 indicated was selling

drugs.

    B.     CS-1 Purchases Fentanyl from DOUGLAS in December 2019
            On December 31, 2019, at the direction and under the

supervision of SMPD, CS-1 made a controlled purchase of

approximately one gram of suspected fentanyl from DOUGLAS at one

of DOUGLAS’s suspected drug houses, located on Flower Street in

downtown Los Angeles (the “Flower Street Apartment”).           While CS-

1 was inside the apartment, the CS-1 reported seeing

approximately one to two kilograms of drugs, which CS-1 believed

to be fentanyl.    In addition, CS-1 reported seeing three other

individuals inside the apartment picking up drugs at the time.

      1CS-1 cooperated with law enforcement in exchange for
consideration in criminal charges from a prior arrest for
driving under the influence and possession of a controlled
substance. CS-1 has a criminal history which includes
possession of a controlled substance, carrying a concealed
weapon, possession of a controlled substance while armed, felon
in possession of a stun gun, and possession of a controlled
substance for sale. CS-1 has a positive cooperative history
which has led to seizures and arrests, with the exception of
CS-1’s purchase of a gram of cocaine from CASTRO, at CASTRO’s
insistence, during the controlled buy. This purchase of a gram
of cocaine was not at the direction of law enforcement.
According to the CS, the CS purchased the cocaine, at CASTRO’s
insistence, to avoid suspicion. The CS-1 voluntarily disclosed
this purchase to law enforcement, as discussed further below.


                                        7
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 19 of 42 Page ID #:19



           During subsequent communications with DOUGLAS, CS-1

learned that DOUGLAS also had another apartment in Hollywood

that DOUGLAS also used as a place to sell drugs, located on Vine

Street in Hollywood (the “Hollywood Apartment”).

           During December 2019 and January 2020, CS-1 visited

DOUGLAS at both the Flower Street and Hollywood Apartments on

multiple occasions.     During these visits, CS-1 repeatedly saw

large amounts of drugs-—in quantities ranging from approximately

one to five kilograms of what CS-1 believed to fentanyl and

methamphetamine--at both locations. 2       CS-1 provided SMPD with

photographs of some of the drugs that CS-1 saw inside of both of

DOUGLAS’s drug houses.

    C.    SMPD and LAPD Execute a Search Warrant at the Hollywood
          Apartment in February 2020

           On February 4, 2020, a SMPD detective investigating

DOUGLAS received a telephone call from a Los Angeles Police

Department High Intensity Drug Trafficking Area (“LAPD HIDTA”)

team officer.    The officer advised SMPD that an LAPD informant

had observed firearms in the Hollywood Apartment and that LAPD

planned to seek a search warrant on the Hollywood Apartment.

The SMPD detective, who had already drafted a search warrant

affidavit based on the December 2019 controlled purchase,

advised LAPD of SMPD’s pending search warrant.          The SMPD

detective applied for the search warrant later that day.           The



      2With the exception     of the controlled purchase on December
31, 2020, law enforcement     did not specifically direct CS-1 to
visit the two drug houses     during this two-month period. CS-1
would, however, share the     information he learned with SMPD.


                                        8
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 20 of 42 Page ID #:20



Honorable Norman Tarle, Superior Court Judge of Los Angeles

County Superior Court, signed the search warrant for the

Hollywood Apartment later that day.

           SMPD and LAPD executed the search of the Hollywood

Apartment on the night of February 4, 2020.         During the search,

SMPD and LAPD HIDTA taskforce officers seized approximately

18 pounds of methamphetamine, a kilogram of cocaine, a kilogram

of heroin, a kilogram of fentanyl, along with three handguns

inside the common area of the apartment.         They also seized

approximately $12,000 in U.S. currency.
           Approximately four individuals, including DOUGLAS and

HARGER, were present at the Hollywood Apartment during the

execution of the search.      Law enforcement arrested DOUGLAS,

HARGER, and the others.

           From what I understand, based on my conversations with

law enforcement officers, LAPD presented charges against

DOUGLAS, HARGER, and the others to the Los Angeles District

Attorney’s Office.     The District Attorney’s Office declined to

file charges.

    D.    Following His Arrest, DOUGLAS Continued to Traffic Drugs
          at the Main Street Apartment

           Several months after DOUGLAS’s arrest, CS-1 advised

SMPD that DOUGLAS and CS-1 were still in communication. 3          CS-1

relayed to SMPD, in part, that DOUGLAS informed CS-1 that he was


      3After the search of the Hollywood Drug House,
investigating SMPD detectives were redeployed on various COVID
and civil disturbance issues. During this time, detectives were
in contact with the CS-1, but the pandemic prevented further
investigatory action on this matter.


                                        9
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 21 of 42 Page ID #:21



no longer operating from his prior drug houses, the Flower

Street and Hollywood Apartments.       DOUGLAS told CS-1 that he was

still selling drugs and was now operating out of a new downtown

location that he acquired to conduct business, located at 560

Main Street, Apartment 10S, Los Angeles, California 90013 (the

“Main Street Apartment”).      DOUGLAS explained to CS-1 that he

moved drug houses because law enforcement became aware of his

drug trafficking at the prior drug houses, as well as the fact

that he had been evicted from one of the drug houses.           During

their conversations, DOUGLAS also informed CS-1 that DOUGLAS

would negotiate and discuss drug deals and prices, but final

delivery of any purchased drugs would be handled by his business

partner, HARGER, at the Main Street Apartment.
           Later on, on October 6, 2020, under SMPD supervision,

CS-1 conducted an audio recorded meeting with DOUGLAS in the

lobby of the building of the Main Street Apartment.          During this

recorded conversation, DOUGLAS and CS-1 talked about firearms.

They also discussed the price of fentanyl and alprazolam; but

CS-1 did not enter the Main Street Apartment on this occasion.

    E.    A Second Confidential Source Sees DOUGLAS with Drugs at
          the Main Street Apartment

           On October 1, 2020, a second SMPD Confidential Source

(“CS-2”) informed SMPD that CS-2 previously purchased fentanyl

from DOUGLAS several times within the past six months at the

Main Street Apartment. 4    These purchases occurred before CS-2


      4CS-2 cooperated with law enforcement for the consideration
of dismissal of drug-sale charges. CS-2 has a criminal history
                                   (footnote cont’d on next page)


                                       10
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 22 of 42 Page ID #:22



agreed to cooperate with law enforcement.         CS-2 further stated

that CS-2 had been inside the Main Street Apartment on multiple

occasions in the prior months, where CS-2 observed kilogram-

quantities of drugs divided up into gallon-size Ziploc bags and

large plastic containers.      CS-2 stated that some of containers

were stashed inside a black cabinet in the living room of the

Main Street Apartment.

           After agreeing to cooperate with law enforcement, on

October 2, 2020, CS-2 went to the Main Street Apartment to meet

with DOUGLAS and HARGER.      This visit was not at the direction of

SMPD; rather, at the time, CS-2 was paying a social visit on

DOUGLAS and HARGER in the apparent hopes of getting information

to provide SMPD.     While inside the Main Street Apartment, HARGER

showed CS-2 approximately two kilograms of a substance that

HARGER identified as fentanyl.       Shortly after, CS-2 reported

that DOUGLAS arrived with a gallon-size Ziploc bag filled with a

substance that DOUGLAS identified as fentanyl.          During this

encounter, CS-2 took several pictures of various drugs and

paraphernalia which CS-2 later provided to SMPD.



    F.    CS-1 Makes a Controlled Buy from DOUGLAS and CASTRO at
          the Main Street Apartment

            On November 17, 2020, at SMPD’s direction, CS-1

called DOUGLAS to arrange the purchase of two ounces of

which includes grand theft, receiving stolen property, grand
theft auto, assault with a deadly weapon, possession of a
controlled substance, burglary, robbery, and possession of a
controlled substance for sale. CS-2 has a positive cooperative
history and has provided information to law enforcement which
law enforcement has been able to corroborate independently.


                                       11
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 23 of 42 Page ID #:23



methamphetamine for $350 for the following day.          During the

call, DOUGLAS agreed to sell CS-1 two ounces of methamphetamine

for $350.   DOUGLAS directed CS-1 to call his partner, HARGER, to

make arrangements.     CS-1 then contacted HARGER who told CS-1 to

call him the next day to make final arrangements.

            The following day, November 18, 2020, CS-1 was unable

to contact DOUGLAS or HARGER.       Law enforcement and CS-1,

however, continued with their plan to conduct a video-recorded,

controlled buy.    SMPD met CS-1 and provided CS-1 with $350 to

purchase two ounces of methamphetamine.        CS-1 was also outfitted

with a video recording device which CS-1 wore during the

controlled buy.    Under the supervision of law enforcement, CS-1

then drove to the Main Street Apartment, where CS-1 knocked on

the door of the Main Street Apartment several times.
            According to CS-1, after CS-1 knocked on the door for

several minutes, a man who CS-1 knew as “Chino,” and whom law

enforcement later determined to be CASTRO, arrived at the front

door of the Main Street Apartment and unlocked it. 5         CS-1 told

CASTRO that CS-1 was looking for HARGER.         CASTRO told CS-1 he

was not there and to return in 20 minutes.         CS-1 left and

returned to the Main Street Apartment approximately 20 minutes

later.    By that time, two other people, a man and a woman, were

waiting in the hallway outside the Main Street Apartment.           While


      5Although CS-1 knew CASTRO as “Chino,” and CS-1 had seen
him in passing at DOUGLAS’s Downtown Drug House earlier in the
year, this was the first time CS-1 had sustained interactions
with CASTRO. Following the controlled purchase, CS-1 provided
Chino’s social media information to law enforcement, which
allowed law enforcement to identify him as CASTRO.


                                       12
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 24 of 42 Page ID #:24



talking with these people in the hallway, CS-1 learned that they

were also looking for HARGER to obtain resupplies of drugs.

            CS-1 proceeded to knock on the door of the Main Street

Apartment.    CASTRO answered and let CS-1 inside the apartment.

Once inside, they discussed the deal that CS-1 had previously

agreed to with DOUGLAS and HARGER the day before, namely the

price.    While discussing the price, CASTRO questioned CS-1’s

bona fides and pointed a handgun at CS-1’s head.          CS-1 then

attempted to calm CASTRO down.       After calming CASTRO down, CS-1

asked CASTRO to call DOUGLAS to confirm the deal.          CASTRO then

called DOUGLAS and handed the phone to CS-1, who spoke with

DOUGLAS on the phone and reminded him of their agreed-upon deal.

CS-1 then handed the phone back to CASTRO, who spoke to DOUGLAS

further.    DOUGLAS then told CASTRO to sell CS-1 two ounces of

methamphetamine.     DOUGLAS also told CASTRO to make sure CS-1

picked up a gram of cocaine that CS-1 had previously asked about

several months earlier. 6
            CASTRO prepared a package with suspected

methamphetamine and handed it to CS-1 in exchange for payment.

CASTRO then handed CS-1 a small sample of cocaine per DOUGLAS’s

direction.    While inside the apartment, CS-1 observed that there

were additional amounts of suspected drugs in addition to the

handgun that CASTRO previously pointed at CS-1.          CS-1 then left

the apartment after getting CASTRO’s phone number.




      6CS-1 had previously asked DOUGLAS about cocaine to see if
was still selling drugs to provide information to SMPD.


                                       13
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 25 of 42 Page ID #:25



            After leaving the Main Street Apartment, CS-1 met SMPD

detectives at a prearranged location.        SMPD detectives collected

approximately 74 grams of suspected methamphetamine, including

the packaging weight, which CS-1 had purchased from CASTRO.            A

DEA laboratory later tested the methamphetamine and determined

the amount to be approximately 66.08 grams of actual

methamphetamine.

            When CS-1 met SMPD detectives at the prearranged

location, the focus of the brief conversation was primarily how

CASTRO pointed a handgun at CS-1 and whether CS-1 was ok.           SMPD

did not ask any other specific questions about the deal.           This,

in part, was because SMPD had been monitoring the controlled

purchase through a live audio transmitter on CS-1 during the

transaction.    At the time, however, SMPD was not aware of CS-1’s

purchase of the small sample of cocaine as CS-1’s live audio

transmitter briefly cut out during this part of the deal.
            The following day, before SMPD detectives watched the

video of the controlled buy, CS-1 contacted detectives and

advised them that CS-1 had also obtained a gram of cocaine in

addition to the methamphetamine that SMPD directed CS-1 to

purchase.    CS-1 told detectives that CS-1 forgot to mention it

to SMPD immediately after the controlled purchase because CS-1

was overwhelmed after having had a gun pointed at CS-1.           CS-1

explained that CS-1 accepted the gram of cocaine, at CASTRO’s

and DOUGLAS’s insistence, out of fear for his safety, as CASTRO

had just pointed a gun at his head, and because CS-1 had to in

order to not look suspicious as CS-1 had previously been asking



                                       14
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 26 of 42 Page ID #:26



DOUGLAS about cocaine months earlier in the hopes of learning

information for SMPD.     CS-1 told SMPD that CS-1 had disposed of

the cocaine sample and did not use it.

           Later that day, SMPD reviewed the surveillance video

of the controlled purchase and saw the two ounces of

methamphetamine and the gram of cocaine that CS-1 purchased.

SMPD detectives also saw CASTRO holding a handgun in the video,

however, due to the position of the recording device, detectives

could not see if CASTRO pointed the gun at CS-1.          SMPD officers

did, however, hear CS-1 make statements on the video to the

effect of “come on, bro” and “you don’t need the gun.”
           SMPD detectives later reviewed CASTRO’s phone records

from November 18, 2020.      The records confirm that a call from

DOUGLAS’s phone number, ending in 4702, called the phone number

CASTRO provided to CS-1 as being CASTRO’s phone number, ending

in 4556, at approximately 5:29 p.m.         This timestamp corresponds

to the time CS-1 was inside the Main Street Apartment and

talking to CASTRO while DOUGLAS was on the phone.          During this

call, CS-1 is heard talking to a person suspected to be DOUGLAS,

specifically referring to him by his nickname on the call.

    G.    The Confidential Sources Discuss Future Drug Sales with
          DOUGLAS and CASTRO

           Following the controlled purchase, both CS-1 and CS-2

continued to have communications with both CASTRO and DOUGLAS

regarding the purchase of additional drugs.

           Additionally, on December 9, 2020, CS-2 communicated

via a recorded phone call with DOUGLAS.        CS-2 asked DOUGLAS if



                                       15
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 27 of 42 Page ID #:27



he had any “clear,” which based on my training and experience,

is slang for methamphetamine, for sale.         DOUGLAS responded that

he did not have “clear,” but could get CS-2 cocaine for $1350 an

ounce.   DOUGLAS advised that he would have to make some phone

calls to get CS-2 “clear.”      DOUGLAS advised that his “clear

guys” would only sell 10 ounces at a time and DOUGLAS could get

10 ounces for $2000 to $2100.       DOUGLAS advised that “who I set

you up with, can get you everything you ask for.”          DOUGLAS

informed CS-2 that the last time he bought “clear,” DOUGLAS

purchased 26 ounces and was down to his last four ounces.

DOUGLAS further advised that he was purchasing 10 ounces of

methamphetamine for significantly less, as most people are

paying $2600 to $2900 for the same amount.         DOUGLAS told CS-2

that “clear is a good one, it always sells.”
           Moreover, on January 31 and February 1, 2021, CS-2 had

additional recorded calls with DOUGLAS where they discussed

purchases of methamphetamine.       Specifically, during a

conversation on January 31, 2021, CS-2 asked DOUGLAS, “What’s

your price?”    DOUGLAS replied, “Well you’re looking at about 28

right now,” which DOUGLAS indicated was not a bad price.           The

following day, on February 1, 2021, CS-2 had a follow-up

recorded conversation with DOUGLAS.         CS-2 indicated he was

“ready” to proceed with his purchase.         During the call, CS-2

asked about purchasing “clear.”       DOUGLAS indicated that he would

check on his supplies and he might not be able to get the

“clear” for CS-2 until the following morning.




                                       16
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 28 of 42 Page ID #:28



    H.    Law Enforcement Executes a Search Warrant on the Main
          Street Apartment and DOUGLAS’s Home

           On February 23, 2021, the Honorable Jacqueline

Chooljian issued federal search warrants for the Main Street

Apartment, DOUGLAS’S Home, and two cars belonging to DOUGLAS.

See Case Nos. 21-MJ-899, 901, 902, and 903.

           On the morning of February 24, 2021, law enforcement

executed the search warrants at the Main Street Apartment and

DOUGLAS’S Home.

           During the search of the Main Street Apartment, no one

was present.    Law enforcement seized gram-level quantities of

suspected methamphetamine, cocaine, marijuana, and multiple

rounds of different types of ammunition, including .223 caliber,

40mm, 9mm, shotgun shells, and .22 caliber ammunition.           Law

enforcement believed that occupants recently moved out of the

Main Street Apartment following a reported gunshot in the

apartment a few days before the search.

           During the search of DOUGLAS’S Home, DOUGLAS’s wife

informed agents that there was a gun and ammunition inside a

handbag in the front bedroom.       Law enforcement then located the

handbag, a Louis Vuitton handbag with a handwritten price tag

still attached to it, on the bed in the bedroom.          DOUGLAS’s wife

told agents that she had purchased the Louis Vuitton handbag,

however, the items in it were not hers.        Relevant here, law

enforcement previously observed DOUGLAS wearing a Louis Vuitton

handbag during prior surveillance, but law enforcement had not

seen DOUGLAS carrying this particular handbag before.



                                       17
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 29 of 42 Page ID #:29



            Inside the bag, agents seized an unloaded .32-caliber,

Walther 32 PPK semi-automatic handgun, bearing serial number

386557K, a fully-loaded magazine with .32 caliber ammunition

separate from the handgun, and a plastic container with multiple

rounds of .22 caliber ammunition.       During the search, both

DOUGLAS’s wife and his minor son stated that the gun belonged to

DOUGLAS.    DOUGLAS, however, denied ownership of the gun.

DOUGLAS stated that he got the gun for his wife for her

protection.    In the same room as the handbag were other items

appearing to belong to DOUGLAS, including men’s clothing, shoes,

personal items, and a bag full of paperwork in DOUGLAS’s name.

A dresser was located near the bed where the handbag was

located.    Underneath the dresser, law enforcement found a clear

gallon-sized plastic bag that contained $20,193 in cash.
            Agents subsequently arrested DOUGLAS for being a felon

in possession of a firearm.

    I.     DOUGLAS is Arrested on a Complaint and Detained

            On February 24, 2021, the Honorable Charles F. Eick

signed a complaint against DOUGLAS for a violation of 18 U.S.C.

§ 922(g) (Felon in Possession of a Firearm).         See Case No. 2:21-

cr-00110-SB, Dkt. 1.

            On February 25, 2021, DOUGLAS had his initial

appearance before the Honorable Jacqueline Chooljian.           Judge

Chooljian ordered DOUGLAS detained.         See id., Dkt. 8.

            DOUGLAS was subsequently indicted for a violation of

18 U.S.C. § 922(g) (Felon in Possession of a Firearm) on March

9, 2021.    See id., Dkt. 12.


                                       18
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 30 of 42 Page ID #:30



    J.    Subsequent Jail Calls Show DOUGLAS and HARGER Discussing
          Drug Debts and Two Storage Units in Downtown Los Angeles

            Following DOUGLAS’s detention, I and SMPD Detective

Marilyn Amiache continued to investigate DOUGLAS and HARGER for

drug trafficking.      As part of our investigation, I obtained

DOUGLAS’s calls from the Metropolitan Detention Center (“MDC”)

from March 3 through 24, 2021 through an administrative

subpoena.

            Detective Marilyn Amiache and I listened to these

recordings.      Each of these calls began with a warning that the

call was being recorded and is subject to monitoring.           In the

calls, DOUGLAS called multiple people, including his wife, G.R.;

his son; and HARGER.      During his conversations with them,

DOUGLAS told all three where and who to collect money from and

he identified individuals who owe him money.         Based on my

training and experience and knowledge of the investigation,

including DOUGLAS and HARGER’s previous joint drug trafficking,

I believe these references to debts were for suspected drug

debts.

            The following summarizes a portion of the recorded

jail calls between March 3, 2021 and March 24, 2021.

            a.     On March 4, 2021, DOUGLAS called his wife, G.R.,

and reassured her that they had money.        DOUGLAS told his wife he

had “three hundred and one” in a bank account and another “two

hundred and fifty” in another bank in downtown Los Angeles.

Based on my training and experience, I know that drug

traffickers often discuss dollar values in code to deter



                                       19
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 31 of 42 Page ID #:31



detection from law enforcement.       As such, I believe that “three

hundred and one” and “two hundred and fifty” is a reference to

$301,000 and $250,000 dollars, respectively.

           b.    On March 13, 2021, DOUGLAS advised G.R. that

there was an unidentified male who lives at an apartment at 6th

and Spring in downtown Los Angeles, who owed DOUGLAS a large

amount of money.     There was also a discussion about selling

other items to obtain more cash.

           c.    On March 16, 2021, DOUGLAS discussed with G.R.

the federal search warrant executed at the Main Street

Apartment.    G.R. asked why HARGER was not arrested.        DOUGLAS

responded that he did not understand why either.

           d.    On March 17, 2021, DOUGLAS spoke to HARGER.

During the call, DOUGLAS instructed HARGER to not tell DOUGLAS’s

other son anything.     DOUGLAS also told HARGER to drop off money

at his house for his wife.

           e.    On March 17, 2021, DOUGLAS called his son.         In

the call, he advised his son to collect “50 dollars” from an

unidentified individual.      DOUGLAS also said that this person

could give his him approximately “4 grand” a week.          DOUGLAS said

the individual was located at a residence next to a

Wienerschnitzel in Montebello and DOUGLAS described the location

so that his son could pick up the funds.         Based on my training

and experience, I believe “50 dollars” is a reference to

$50,000.

           f.    On March 18, 2021, DOUGLAS called G.R.         During

that call, DOUGLAS instructed G.R. not to spend all the money



                                       20
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 32 of 42 Page ID #:32



they had.    DOUGLAS reminded G.R. how they just came back from a

great vacation and that it was soured by the execution of the

federal search warrant.      DOUGLAS told her, “Babe, that’s why I

don’t want you knowing nothing about me.         You understand why I

do this to you.”

            g.   On March 22, 2021, DOUGLAS called HARGER.           During

the call, DOUGLAS told HARGER that he could see Alameda Street

“between first and where our . . . our thing is” from his

location at MDC.     HARGER responded, in part, by stating this was

close to where their storage units were located.          DOUGLAS

replied yes, but that he could not see down that side of the

street.    During this conversation, DOUGLAS also told HARGER that

he needed to contact an individual named “Victor” who owed him

money.    DOUGLAS also stated that he would call HARGER later and

that when he does he would need him to send something somewhere.

HARGER responded that he would do so.

            h.   On another call on the same date, DOUGLAS asked

HARGER if he was still good with “dumb and dumber” and told him

to tell them that he needed some money.        They further discussed

additional debts they were owed.

            i.   On March 23, 2021, DOUGLAS had a call with his

son.    During this call, his son told DOUGLAS that he put himself

in prison by associating with the wrong tweakers.          His son

proceeded to described how DOUGLAS would “pull up and drop stuff

off.”    Based on my training and experience and knowledge of this

investigation, I believe that DOUGLAS’s son was referring to

DOUGLAS’s method of drug distribution.



                                       21
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 33 of 42 Page ID #:33



    K.    Investigation into DOUGLAS’s and HARGER’s Storage Units
          (the SUBJECT PREMISES)

           Following our review of the jail calls, Detective

Amiache searched for storage facilities near MDC.          She

identified Life Storage at 801 East Commercial Street, which is

approximately half of a mile from MDC, where DOUGLAS is

currently housed.

           On April 12, 2021, I spoke with an employee at the

Life Storage facility who identified himself as F.R.           F.R.

stated that an individual named “Rickey Harger” is currently

renting SUBJECT PREMISES 1, a “10 x 20” storage unit, which was

rented on January 2, 2021.      F.R. said that the last four digits

of the renter’s driver’s license on file is 5797.          A check of

law enforcement databases confirms that HARGER’s California

driver’s license number ends in 5797, which matches the last

four digits on file at Life Storage for SUBJECT PREMISES 1.
           F.R. also stated that DOUGLAS is currently renting

SUBJECT PREMISES 2, a “10 x 5” storage unit, which was rented on

August 25, 2020.     F.R. said that the last four digits of the

renter’s driver’s license on file is 3425.         A check of law

enforcement databases confirms that DOUGLAS’s California

driver’s license number ends in 3425, which matches the last

four digits on file at Life Storage for SUBJECT PREMISES 2. F.R.

indicated that both HARGER and DOUGLAS were late on rental

payments for SUBJECT PREMISES 1 and 2 but the units were still

in their possession.




                                       22
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 34 of 42 Page ID #:34



           F.R. also provided phone numbers for both units.

Specifically, F.R. gave a number of 714-328-0245 for the unit

believed to be rented to HARGER (SUBJECT PREMISES 1).           Based on

a review of law enforcement databases, this number was

registered to HARGER in the past.       F.R. also gave a number of

323-689-6704 for the unit rented to DOUGLAS (SUBJECT PREMISES

2).   This number is the same number that CS-1 provided to

Detective Amiache in October 2020 as DOUGLAS’s number.           A review

of law enforcement databases shows that this number is

registered to DOUGLAS’s wife, G.R.
           Based on the recorded conversations regarding

suspected drug money between DOUGLAS, HARGER and others, I

believe that that DOUGLAS and HARGER are still engaged in drug

trafficking.    I also believe that DOUGLAS is still involved in

criminal activity, because DOUGLAS has asked friends and family

to collect money owed to him by various individuals for

suspected drug transactions.       DOUGLAS has also continued to show

his partnership with HARGER as he directs HARGER to collect

money on his behalf.

           Further, based on my training and experience, I know

that it is common for criminals, specifically narcotics dealers,

to rent storage units to store contraband and evidence related

to their drug dealing activities.       The purpose of this is to

prevent law enforcement from locating money, weapons, contraband

or other fruits and/or instrumentalities of criminal activity.

           Based on the investigation, I believe that DOUGLAS

kept his primary residence free of evidence of his participation



                                       23
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 35 of 42 Page ID #:35



of a drug trafficking conspiracy to deter detection from law

enforcement.     Indeed, during the investigation, law enforcement

noticed that DOUGLAS never provided his customers or any

confidential source the address of his actual residence.           For

example, on one occasion, DOUGLAS even told CS-1 that he lived

in “Montebello” and that was his home and where his wife and

kids lived.      DOUGLAS implied that he kept it free of drugs for

that reason. 7

           I also believe it is possible that after the local

policed executed the search warrant at the Hollywood Apartment

in February 2020, HARGER and DOUGLAS obtained these storage

units to further conceal evidence of their criminal activity.
            V. TRAINING AND EXPERIENCE ON DRUG OFFENSES

           Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.      Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

      7During the course of the investigation, SMPD learned that
DOUGLAS and/or his associates rented the prior Downtown and
Hollywood Drug Houses under different identities, apparently in
an attempt to disclaim association and to evade detection from
law enforcement.


                                       24
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 36 of 42 Page ID #:36



           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale, and distribution of

illegal drugs.    The aforementioned records are often maintained

where drug traffickers have ready access to them, such as on

their cell phones and other digital devices, and in their

residences, vehicles, storage units, and stash houses.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices and in their residence, vehicles, storage

units, and stash houses.      Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices and in their residence, including in the form of

calendar entries and location data.




                                       25
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 37 of 42 Page ID #:37



           e.    Drug traffickers often use vehicles to transport

their narcotics and may keep stashes of narcotics in their

vehicles in the event of an unexpected opportunity to sell

narcotics arises.

           f.    Drug traffickers often maintain on hand large

amounts of United States currency in order to maintain and

finance their ongoing drug trafficking businesses, which operate

on a cash basis.     Such currency is often stored in their

residences, vehicles, storage units, or stash houses.

           g.    Drug traffickers often keep drugs in places where

they have ready access and control, such as at their residence,

storage units, or stash houses, or in safes.         They also often

keep other items related to their drug trafficking activities at

their residence, vehicles, storage units, and stash houses, such

as digital scales, packaging materials, and proceeds of drug

trafficking.    These items are often small enough to be easily

hidden and thus may be kept at a drug trafficker’s residence

even if the drug trafficker lives with others who may be unaware

of his criminal activity.

           h.    It is common for drug traffickers to own multiple

phones of varying sophistication and cost as a method to

diversify communications between various customers and

suppliers.    These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.



                                       26
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 38 of 42 Page ID #:38



           i.    It is common for drug traffickers to own or

maintain firearms in close proximity to their drugs or drug

proceeds in order to protect their drugs and money.

           j.    It is also common for drug traffickers to

maintain alternate locations, including storage units, lockers,

and other locations, to store contraband and evidence of their

drug-dealing activities, in order to avoid detection by law

enforcement.

          VI. TRAINING AND EXPERIENCE ON FIREARMS OFFENSES
           From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

           a.    Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residences,

vehicles, storage units, and stash houses, or in places that are

readily accessible, and under their physical control, such in

their digital devices.      It has been my experience that

prohibited individuals who own firearms illegally will keep the

contact information of the individual who is supplying firearms

to prohibited individuals or other individuals involved in

criminal activities for future purchases or referrals.           Such

information is also kept on digital devices.

           b.    Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.           These



                                       27
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 39 of 42 Page ID #:39



photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

           c.    Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.           This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that the sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.

          VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES 8

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I


      8As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       28
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 40 of 42 Page ID #:40



know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remains on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.



                                       29
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 41 of 42 Page ID #:41



           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.
           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.



                                       30
Case 2:21-mj-02170-DUTY Document 1 Filed 04/30/21 Page 42 of 42 Page ID #:42



           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                          VIII.      CONCLUSION
           For all of the reasons described above, there is

probable cause to believe that the items to be seized described

in Attachment B will be found in a search of SUBJECT PREMISES 1

and SUBJECT PREMISES 2, as described in Attachments A-1 and A-2.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 30th day of
April, 2021.



THE HONORABLE MICHAEL R. WILNER
UNITED STATES MAGISTRATE JUDGE




                                       31
